UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1123




In re: STANLEY LORENZO WILLIAMS,

                Petitioner.




     On Petition for Writ of Mandamus.      (1:03-cv-00299-NCT)


Submitted:   May 30, 2008                    Decided:   July 23, 2008


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stanley Lorenzo Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stanley Lorenzo Williams petitions for a writ of mandamus

seeking an order compelling the chief judge of the United States

District Court for the Middle District of North Carolina to act on

his objections to the magistrate judge’s October 31, 2007, order

rejecting post-judgment motions in Williams’ 28 U.S.C. § 2254

(2000) proceeding.         We conclude that Williams is not entitled to

mandamus relief.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.            In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).             Further, mandamus is a

drastic     remedy    and    should    only    be    used    in    extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

            The record reveals that the chief judge is not assigned

to Williams’ case and that the assigned judge has already ruled on

Williams’ objections to the magistrate judge’s October 31, 2007,

order.    Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.                    Williams’

motions for expansion of the record and for a permanent stay of

execution     of     his    state    court    sentences      and   to    expedite

consideration of the motion for stay are denied.              We dispense with

oral   argument      because   the    facts    and   legal    contentions    are




                                      - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                   PETITION DENIED




                              - 3 -